Citation Nr: 1008849	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to 
include bronchitis and asbestosis.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel





INTRODUCTION

The Veteran had active duty service from August 1972 until 
June 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2007 rating decision, in 
regards to the low back and bronchitis claims, from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio and from a July 2008 rating decision, in 
regards to the asbestosis claim, from the RO in Montgomery, 
Alabama.  All of these matters are currently before the 
jurisdiction of the RO in Montgomery, Alabama.  In view of 
the nature of the Veteran's claims related to his lungs, the 
Board has recharacterized the separate claims for bronchitis 
and asbestosis into a single issue for simplicity.

The May 2007 rating decision also included a grant of service 
connection for burn residuals of the right side of the face, 
bilateral wrists, and left elbow, as well as denials of 
service connection for a bilateral eye condition.  No Notice 
of Disagreement (NOD) was filed in regards to the grant of 
burn residuals, as such, that claim is not currently before 
the Board.  Additionally, no Substantive Appeal was filed in 
regards to the bilateral eye condition claim, thus that claim 
is also not currently before the Board.

The issue of service connection for a lung disorder, to 
include bronchitis and asbestosis, is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's low 
back disorder is due to his active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the appellant's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Further, this notice must include 
information that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously 
held that any errors in notice required under the VCAA should 
be presumed to be prejudicial to the claimant unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the U.S. Supreme Court held that the Federal 
Circuit's blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
in conformance with the precedents set forth above, on 
appellate review, the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are 
prejudicial to the claimant.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in May 2005 that fully addressed 
all of the notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
letter informed him that his service connection claim must be 
supported by evidence indicating a current disability, 
evidence that the injury or disease was incurred or 
aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
federal records.   Finally, he was informed that it was his 
responsibility to support his claim with appropriate 
evidence, though VA would help him obtain records from any 
non-federal sources.
 
With respect to the Dingess requirements, in March 2006, the 
RO provided the appellant with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the appellant prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has obtained VA outpatient treatment records and 
identified private medical records.  The Veteran has 
submitted statements and medical records.   In addition, he 
was afforded a VA medical examination in March 2007, which 
provided specific medical opinions pertinent to the issue of 
service connection for a low back disorder, currently on 
appeal.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Low Back Claim

The Veteran contends that he developed a back disorder due to 
service.  In a September 2006 statement, the Veteran reported 
that he had been told that he had a back strain in service 
and that no testing or imaging were provided as to the cause 
of his problems.  He further stated that he had gone to sick 
call because of difficulty walking.  

The Veteran's service treatment records indicate that the 
Veteran complained of back pain in March 1974.  In a March 
20, 1974, service treatment record, the Veteran reported low 
back pain, with an onset of three weeks prior.  The examiner 
found no urinary symptoms, no tenderness on palpitation and 
no history of trauma or heavy lifting.  The examiner found 
the Veteran to have a full range of motion and a neurological 
examination on the extremities to be within normal limits.  
The examiner diagnosed him with a possible lumbar spine 
strain.  A March 28, 1974 service treatment record also 
reported that the Veteran complained of low back pain.  The 
examiner provided additional medication.  

The Veteran's June 1975 separation exam indicated that the 
examiner found his spine to be normal.  In his June 1975 
Report of Medical History, the Veteran specifically denied 
recurrent back pain.  

The Veteran's record is silent for decades following his 
discharge for any complaints of, or treatment for, a back 
disorder.  

The Veteran's private medical records generally indicate 
treatment for a back disorder, starting in 2003.  In an 
August 2003 private medical record, by Dr. C.S.H., the 
examiner reported that the Veteran complained of 2 to 3 years 
of low back pain, with radiation to the right knee.  The 
examiner found him to have low back and right leg symptoms, 
as well as myelopathy with multiple levels of stenosis and 
cord signal change.  

The Veteran was provided a VA examination in March 2007, 
which included a review of the claims file.  The Veteran 
reported that he had one episode of back pain, other than the 
March 1974 records, in service.  The examiner noted that that 
episode was not of record.  The Veteran also reported that 
that episode of pain in his back had cleared and remained 
cleared until 1987, when he began having low back pain again 
and was seen at the VA hospital.  The Veteran claimed that he 
had flare ups of low back pain thereafter, which has slowly 
increased to a daily event.  The examiner found the Veteran 
to have muscle strain of the lumbar spine and degenerative 
joint disease of the lumbar spine, as noted on MRI scans.  
The examiner found no causal connection or relationship 
between the Veteran's in-service low back pain of 1974 and 
his present back condition.  The examiner clarified that he 
believed that the two disorders were entirely separate and 
distinct entities.  

No medical evidence of records supports the Veteran's 
contention that his current back disorder is related to his 
service.  In his September 2006 statement, the Veteran 
reported that his doctors told him that he has had these 
spinal problems since early adulthood and that the duties he 
performed in the military exacerbated or caused his back 
disorder.  However, the Veteran's statements as to what his 
various physicians told him do not constitute the necessary 
medical evidence as to etiology for his claim.  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995), citing Warren v. Brown, 6 
Vet.App. 4 (1993) (For the proposition that an appellant's 
statement as to what a physician told him as a lay claimant 
does not constitute the requisite medical evidence of a 
medical diagnosis of medical etiology).

The service treatment records indicate that the Veteran's in-
service back pain resolved, as indicated by the normal 
findings regarding the spine by the June 1975 examiner and 
the Veteran's own report denying recurrent back pain at that 
time.  The Board further notes that the Veteran himself has 
reported that he did not have chronic back pain in the years 
immediately following his service.  In his March 2007 VA 
examination, he reported that his back remained free pain 
until approximately 1987, over a decade following his 
discharge from service.  

Furthermore, the March 2007 VA examiner specifically found 
that the in-service disorder was a separate and distinct 
disorder from the Veteran's current back disorder.

The only other evidence provided as to the Veteran's claim is 
his belief that his current back disorder is due his service.  
Although he can provide testimony as to his own experiences 
and observations, the factual question of if his disorder can 
be attributed to his in-service experiences and injuries is a 
medical question, requiring a medical expert.  The Veteran is 
not competent to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  

As noted above, the Veteran was advised of the need to submit 
medical evidence demonstrating both a current disorder, as 
well as medical evidence demonstrating a nexus between the 
claimed current disorder and service by way of the VCAA 
letter provided to him, but failed to do so.  A claimant has 
the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. § 
5107(a).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim 
for service connection for a low back disorder is denied. 


ORDER

Service connection for a low back disorder is denied.


REMAND

The Veteran contends that he developed bronchitis due to in-
service asbestos exposure.  He has alternatively claimed to 
have developed asbestosis due to in-service asbestos 
exposure.

As an initial matter, the Board concedes that the Veteran was 
exposed to asbestos in service.  Although a July 2008 rating 
decision indicated that the Veteran had not provided 
information regarding his asbestos exposure, the Veteran 
provided information regarding his asbestos exposure in a 
February 2006 statement.

The Veteran's DD 214 indicates that he had a MOS as a fireman 
with the Navy.  The Veteran's service personnel records do 
not provide information regarding his duties during service.  
However, in a February 2006 statement, the Veteran reported 
exposure to asbestos in the boiler room.  He provided 
credible reports of exposure from repairing asbestos steam 
covers and lines, as well as other work related to the boiler 
room aboard ship.  Furthermore, the Board notes that 
following service, the Veteran worked as an 18 wheeler truck 
driver, as indicated in a November 2005 letter from Dr. 
P.J.B.S.  and the Veteran's February 2006 statement.  Given 
the evidence of record, the Board concedes that the Veteran 
was exposed to asbestos in service.

The Veteran's service treatment records indicate complaints 
of, or treatment for, a respiratory disorder, in March 1975.  
At that time, the Veteran reported a sore throat and sinus 
blockage.  The examiner found him to possibly have 
bronchitis.  

A November 2005 private chest x-ray, by Dr. J.W., found the 
Veteran to have bronchovascular prominence, which can be seen 
in bronchitis.  

A November 2005 letter, from Dr. J.W.B., found that the 
November 2005 chest x-ray had been reviewed for the presence 
of and classification of pneumoconiosis (asbsestosis) 
according to the ILO 80 classification.  The examiner found 
the parenchymal changes to be consistent with asbestosis 
provided the Veteran's exposure history and period of latency 
were appropriate.  

A February 2006 private physical consultation, with Dr. 
J.W.H., noted that the Veteran was a smoker of two to three 
packs per day with asbestosis and chronic bronchitis.  The 
examiner found him to be stable, but clinically impaired 
regarding chronic respiratory disease.  

The Board observes the Veteran also has an extensive history 
of smoking.

The Veteran has alternatively been found to have indications 
of bronchitis or asbestosis, from the same chest x-ray.  This 
case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  
These questions concern whether there is objective medical 
evidence of any residuals of the claimed in-service asbestos 
exposure, and whether there is a relationship, between 
bronchitis and possible asbestosis and the Veteran's service.  
These questions must be addressed by an appropriately 
qualified medical professional.

A medical opinion is therefore necessary.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).

Accordingly, the case is REMANDED for the following actions:

1.  RO/AMC should arrange for an 
appropriate VA examination of the 
Veteran for the purpose of evaluating 
the nature, extent, and etiology of the 
Veteran's claimed lung disorder.  The 
examiner shall conduct all appropriate 
tests and diagnostic studies to this 
end.  The examiner shall review the 
Veteran's VA claims folder in 
conjunction with the examination and 
provide an opinion, with supporting 
rationale, as to:

Whether any currently diagnosed 
disorder or disease, to include 
bronchitis and/or asbestosis, is 
at least as likely as not (at 
least a 50 percent probability) 
related to the residuals of 
asbestos exposure presumed to have 
been sustained in service; or is 
otherwise related to the Veteran's 
military service. 

If there are other, more likely causes 
of the claimed disabilities, those 
should be noted.  In discussing his/her 
opinions, the examiner should 
acknowledge the Veteran's lay 
statements of record relating to the 
onset of the disorder, as well as the 
medical evidence of record, including 
service treatment records.  The 
rationale for all opinions expressed 
should be provided in a legible report.

2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


